Citation Nr: 1012505	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-40 958	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from March 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran and his representative argue that the Veteran 
should be afforded another VA audiological examination to 
assess the current severity of his service-connected 
bilateral hearing loss because of the confusion created by a 
mathematical error in assessing the pure tone threshold 
averages at an April 2008 VA examination.  The Board agrees 
that an additional audiological examination should be 
obtained for the reasons discussed below.

In this case, the Veteran was afforded a VA audiological 
examination in April 2008.  The audiological evaluation 
conducted by J.J., AuD., reported that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
80
70
75
LEFT

30
75
80
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 82 percent in the left ear.  
Pure tone threshold averages were noted to be 41.25 for the 
right ear, and 40 decibels for the left ear.  (These pure 
tone threshold averages were later determined to be 
incorrect because of a mathematical error).

The Decision Review Officer (DRO) after reviewing the April 
2008 VA audiological examination, stated his belief that the 
pure tone threshold results obtained at the April 2008 
audiological examination might be incorrect because of an 
arithmetic error, but he could not be sure.  The DRO noting 
that his calculation showed a pure tone threshold average of 
58 in each ear.  (This assessment of pure tone threshold 
averages by the DRO is also incorrect.)  The DRO requested 
that the April 2008 examination report should be reviewed 
and corrected to display accurate findings and averages, but 
noted that another examination was not required if the 
arithmetic error could be fixed.

An audiological assessment by F.J., a different audiological 
examiner than the one who conducted the 2008 exam, was 
obtained in January 2009.  F.J., AuD, did not re-examine the 
Veteran, instead, he re-interpreted the April 2008 VA 
audiological pure tone threshold results to reflect the 
averages for the 4 pertinent frequencies, noting that the 
proper four-frequency pure tone threshold average for the 
right ear was 66.25 and for the left ear, the frequency 
average was 65 decibels.  F.J. noted that the pure tone 
threshold and word recognition scores from the April 2008 VA 
examination were consistent with the scores seen on the 
Veteran's March 2006 audiological examination, and that 
these pure tone threshold averages obtained in April 2008 
should be the averages used for rating purposes.

Also of record is an audiological examination from South 
Central ENT, obtained in September 2008, noting pure tone 
threshold averages of 55 decibels in the right ear, and 63 
decibels in the left ear.  Word recognition scores for the 
right ear were found to be 90 percent at 90 decibels, 90 
percent at 75 decibels, and 44 percent at 55 decibels.  Word 
recognition scores for the left ear were found to be: 90 
percent at 90 decibels, 70 percent at 85 decibels, and 48 
percent at 55 decibels.  It is unclear whether the Maryland 
CNC was used to determine the speech recognition results as 
the examiner did not specifically state what method he used 
to obtain the results.  (It should also be noted that the 
audiogram did not appear to have included test results for 
the 3000 Hertz frequency, which is required to obtain the 4-
threshold average for rating purposes.  38 C.F.R. § 4.85(d) 
(2009).)

It should be pointed out that the Veteran was sent a letter 
in December 2008 informing him that he was going to be 
scheduled for a VA audiological examination.  The January 
2009 VA audiologist reviewed the April 2008 VA audiological 
examination and corrected the pure tone threshold average 
results, but it does not appear that he re-examined the 
Veteran to obtain new pure tone thresholds and speech 
recognition scores, as the December 2008 letter to the 
Veteran suggested would occur.  

Further, there is a substantial inconsistency of word 
recognition results on two separate audiological 
examinations (one provided by the VA and another by a 
private examiner), conducted within a time span of five 
months.  The April 2008 and September 2008 audiological 
examinations represent a significant discrepancy regarding 
the severity of the Veteran's bilateral hearing loss, which 
should be reconciled.  Moreover, the Board finds the January 
2009 reviewer's comment about the April 2008 results being 
consistent with a March 2006 test to be curious, especially 
in light of what appear to be very different speech 
recognition scores and worsening pure tone averages.  

In order to obtain more definitive information on the 
current level of the Veteran's disability, the Board finds 
that it would be helpful to further develop the claim by 
securing additional medical evidence.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the severity of his bilateral 
hearing loss.  The examiner is requested 
to identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC 
Test should also be administered to 
determine speech recognition scores.  
Any additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted, especially any such 
study or test necessary to ascertain the 
true character of the Veteran's hearing 
loss and whether the audiological test 
results accurately reflect his level of 
hearing acuity.  The examiner should 
study the results from the April 2008 VA 
examination and from a September 2008 
private audiologist.  The results from 
each should be compared with current 
results and the examiner should provide 
an explanation as to why the April and 
September word recognition scores are so 
starkly different.  In reconciling these 
results, consideration should also be 
given to the conclusions reached by the 
January 2009 VA audiologist.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The 
Veteran should be advised that failure 
to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

2.  The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in 
the examination request.  If the report 
is insufficient, it should be returned 
to the examiner for necessary corrective 
action, as appropriate.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

